[GRAPHIC] securitybenefit.com * 800.888.2461 [SECURITY BENEFIT LOGO] August 12, 2010 VIA EDGARLINK Securities and Exchange Commission 100 F Street, NE Washington, DC 20549 Subj:SBL Variable Annuity AccountXIV 1940 Act Registration Number:811-10011 1933 Act Registration Numbers:333-41180 and 333-120399 CIK:0001116625 Rule 30b2-1 Filing Dear Sir or Madam: As required by Rule 30e-2 under the Investment Company Act of 1940, as amended (the “Act”), SBL Variable Annuity AccountXIV, a unit investment trust registered under the Act, mailed to its contract owners the semiannual report(s) for the underlying management invest­ment companies listed below. This filing constitutes the filing of those reports as required by Rule 30b2-1 under the Act. The following semiannual reports, which were mailed to contract owners, were filed with the Commission via EDGAR on the dates indicated below and are incorporated herein by reference: Underlying Management Investment Company CIK Number Date(s) Filed American Century Strategic Asset Allocations, Inc. 0000924211 August 4, 2010 American Century World Mutual Funds, Inc. 0000872825 August 4, 2010 Federated Investment Series Funds, Inc. 0000889388 July 26, 2010 Fidelity Advisor SeriesI 0000722574 July 30, 2010 General Money Market Fund, Inc. 0000353560 July 29, 2010 Northern Institutional Funds 0000710124 August 6, 2010 To the extent necessary, these filings are incorporated herein by reference. Sincerely, AMY J. LEE Amy J.
